Name: Commission Regulation (EC) No 502/1999 of 12 February 1999 amending Regulation (EEC) No 2454/93 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code
 Type: Regulation
 Subject Matter: tariff policy;  sources and branches of the law
 Date Published: nan

 Avis juridique important|31999R0502Commission Regulation (EC) No 502/1999 of 12 February 1999 amending Regulation (EEC) No 2454/93 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code Official Journal L 065 , 12/03/1999 P. 0001 - 0049COMMISSION REGULATION (EC) No 502/1999 of 12 February 1999 amending Regulation (EEC) No 2454/93 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs CodeTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (1), as last amended by European Parliament and Council Regulation (EC) No 82/97 (2) and in particular Article 249 thereof,(1) Whereas Commission Regulation (EEC) No 2454/93 (3), as last amended by Regulation (EC) No 46/1999 (4) lays down provisions for the implementation of Regulation (EEC) No 2913/92;(2) Whereas difficulties during recent years throughout the transit procedures have caused, and continue to cause, significant losses for the budgets of the Member States and Community's own resources and represent a permanent threat to European trade and economic operators;(3) Whereas modernisation of transit procedures is therefore considered to be necessary and their computerisation represents a significant element in modernisation;(4) Whereas a Council resolution with regard to the computerisation of customs transit was adopted by the Internal Market Council, at its meeting on 23 November 1995 (5); the need for computerisation was recognised in Decision No 210/97/EC of the European Parliament and of the Council of 19 December 1996 adopting an action programme for customs in the Community (Customs 2000) (6);(5) Whereas computerisation was further recommended by the European Parliament's Temporary Committee of Inquiry into the Community Transit System (7) and by the Commission in its action plan for transit in Europe (8);(6) Whereas the introduction of new computerised procedures based on the use of modern information technology and electronic data interchange (EDI) requires the adaptation of legal provisions to answer the procedural, technical, security-linked and legal certainty needs;(7) Whereas the implementation of technical, procedural and physical security measures is of vital importance to achieve and maintain a reliable and secure operation of computerised transit system;(8) Whereas the European Parliament and Council have adopted on 24 October 1995 Directive 95/46/EC (9) on the protection of individuals with regard to the processing of personal data and on the free movement of such data;(9) Whereas, the implementation of a new computerised transit system in different functional phases requires a legal framework to be established according to this development;(10) Whereas the measures provided for by this Regulation are in accordance with the opinion of the Customs Code Committee,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 2454/93 is hereby amended as follows:(1) In Article 341 the following paragraph 1a is inserted:'1a. Under the conditions and in the manner which they shall determine, and with due regard to the principles laid down by customs rules, the customs authorities may allow the declaration or some of the particulars thereof to be lodged using discs or magnetic tapes, or by the exchanging of information by similar means, where appropriate in coded form.`(2) Article 345(2) is replaced by the following:'2. The loading list shall be produced in the number of copies required by the customs authorities.`(3) Article 346(2) is replaced by the following:'2. The T1 declaration shall be produced at the office of departure in the number of copies required by the customs authorities.`(4) Article 350(1) is replaced by the following:'1. The goods shall be transported together with the T1 document issued by the customs office of departure. Where authorised, the document may be printed from the principal's computer system.`(5) The following Articles 350a to 350d are inserted:'Article 350a1. Where the transit declaration is processed at the office of departure by computer systems the T1 document shall be replaced by the transit accompanying document as specified in Article 350c, first paragraph.2. In the case referred to in paragraph 1 the office of departure shall retain the declaration and communicate the release by providing the transit accompanying document to the principal. In this case Article 249 and Article 348(2) shall not apply.Article 350b1. Where provisions in this Title refer to any copies, declarations or documents meaning a T1 document accompanying the consignment in Community transit, these provisions shall apply mutatis mutandis to the transit accompanying document.2. Where a reference is made to more than one copy of the document the customs authorities shall provide the additional copies of the transit accompanying document, where appropriate.Article 350c1. The transit accompanying document shall conform to the specimen and particulars in Annex 45a.2. The transit accompanying document shall not be modified nor shall any addition or deletion be made thereto unless otherwise specified in this regulation.Article 350d1. Where appropriate the transit accompanying document shall be supplemented by a list of items the specimen and particulars of which are in Annex 45b or by a loading list.2. A loading list or a list of items referred to in a transit accompanying document shall form an integral part thereof and shall not be separated from that document.`(6) Article 373(2) is replaced by the following:'2. The guarantee referred to in paragraph 1 may be a cash deposit lodged with the office of departure. In that case, it shall be returned when the external Community transit procedure is discharged at the office of departure.`(7) Article 374 is replaced by the following:'Article 374The guarantor shall be released from his obligations as provided for in Article 199(1) of the Code and in addition he shall be released from his obligations upon expiry of a period of 12 months from the date of registration of the T1 declaration where he has not been advised by the customs authorities of the Member State of departure of the non-discharge of the external Community transit procedure.Where, within the period provided for in the first subparagraph, the guarantor has been advised by the customs authorities of the non-discharge of the external Community transit procedure, he shall, in addition, be notified that he is or may be required to pay the amounts for which he is liable in respect of the Community transit operation in question. This notification shall reach the guarantor not later than three years after the date of registration of the T1 declaration. Where no such notification has been made before the expiry of that time limit, the guarantor shall likewise be released from his obligations.`(8) The following text is added after Article 388:'CHAPTER 6aAdditional provisions applicable where transit data is exchanged using information technology and computer networks between customs authoritiesSection 1ScopeArticle 388a1. Without prejudice to special circumstances and to the provisions of this Title concerning the Community transit procedure, which, where appropriate, shall apply mutatis mutandis, the exchange of information between customs authorities described in this Chapter shall take place using information technology and computer networks.2. The provisions of this Chapter shall apply only to the external and internal Community transit procedure.Article 388bThe provisions of this Chapter shall not apply to:(a) transport of goods by rail in accordance with Article 413 to 441;(b) transport of goods by air in accordance with Article 444;(c) transport of goods by sea, where simplified procedures are applied in accordance with Article 448; and(d) transport of goods by pipeline.Section 2SecurityArticle 388c1. In addition to the security requirements presented in Article 4a(2) the customs authorities shall establish and maintain adequate security arrangements for the effective, reliable and secure operation of the complete transit system.2. To ensure the abovementioned level of security each input, modification and deletion of data shall be recorded indicating the purpose of such processing, its time and the person initiating the processing. In addition to that the original data or any data which was subject to such processing shall be maintained for a period of at least three calendar years from the end of the year to which such data refers, or for a longer period if so defined elsewhere.3. The customs authorities shall monitor the security regularly.4. The customs authorities concerned shall inform each other of all suspected breaches of security.Section 3Transit declarationArticle 338d1. By way of derogation from Article 222(1) a transit declaration made using a data-processing technique, as defined in Article 4a(1)(a), shall conform to the structure and particulars in Annexes 37a and 37b.2. Without prejudice to paragraph 1 where the transit declaration is made in accordance with Article 388f, Articles 222 to 224 shall apply.Article 388eUnder the conditions and in the manner they shall determine, and with due regard to the principles laid down by customs rules, the customs authorities may allow loading lists to be used as the descriptive part of the transit declaration made using a data-processing technique.Section 4Authorised consignorsArticle 388f1. By way of derogation from Article 398, the authorised consignor shall lodge a transit declaration with the office of departure before the intended release of the goods.2. The authorisation may be granted only to a person who, in addition to the conditions laid down in Article 399, lodges his transit declarations and communicates with customs authorities using a data-processing technique.Article 388gBy way of derogation from Article 400(b) the authorisation shall specify in particular the period within which the authorised consignor shall lodge a declaration in order that the customs authorities may carry out necessary controls before the intended release of the goods.Section 5Operation of the procedureArticle 388hThe office of departure shall, at the latest on release of the goods, notify the transit movement to the declared office of destination, using the message specified in Annexes 37a and 37b.Article 388i1. By way of derogation from Article 356(2) the office of destination shall retain the transit accompanying document and shall communicate the arrival to the office of departure immediately using the message specified in Annexes 37a and 37b, and, without delay, shall forward the control results to the office of departure as soon as these are available using the message specified in the same Annexes.2. The communication of the arrival to the office departure may not be used as proof of the regularity of a transit operation.Article 388jWhere transit data is exchanged using information technology and networks between the office of departure and the office of destination, the control of the goods shall be carried out using the communication received from the office of departure as a basis for such control.`(9) Annex 37a, as shown in Annex I to this Regulation, is inserted.(10) Annex 37b, as shown in Annex II to this Regulation, is inserted.(1) Annex 38a, as shown in Annex III to this Regulation, is inserted.(2) Annex 45a, as shown in Annex IV to this Regulation, is inserted.(13) Annex 45b, as shown in Annex V to this Regulation, is inserted.Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from 31 March 1999. However the provisions of Article 350a, first paragraph Commission Regulation (EEC) No 2454/93, shall be applied at office of departure at the latest when the computerised transit system is implemented at this office.The authorisations granted in accordance with Article 398 that are valid at the time of entry into force of this Regulation, shall comply with the requirements of Articles 388f and 388g at the latest by 31 March 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 February 1999.For the CommissionMario MONTIMember of the Commission(1) OJ L 302, 19.10.1992, p. 1.(2) OJ L 17, 21.1.1997, p. 1.(3) OJ L 253, 11.10.1993, p. 1.(4) OJ L 10, 15.1.1999, p. 1.(5) OJ C 327, 7.12.1995, p. 2.(6) OJ L 33, 4.2.1997, p. 24.(7) Final Report (PE 220.895/fin.), 20.2.1997.(8) OJ C 176, 10.6.1997, p. 3.(9) OJ L 281, 23.11.1995, p. 31.ANNEX I 'ANNEX 37aEXPLANATORY NOTE CONCERNING THE MESSAGES PRESENTED IN ANNEX 37b AND RULES AND CONDITIONS APPLICABLE TO THE MESSAGE DATATITLE IIntroductionThis Title describes the structure of the IE (information exchange), i.e. the model used to describe the content of the information to be exchanged between the competent authorities and between economic operators and the competent authorities using information technology and computer networks.In this model, IEs are organised into data groups which contain data (attributes). The data (attributes) are grouped together in such a way that they build up coherent logical blocks within the scope of each IE.The model allows to identify:- the characteristics of the data groups belonging to the IE: sequence, number of repetitions, a status value to indicate if the data group is mandatory, optional or conditional,- the characteristics of the data belonging to a data group: sequence, number of repetitions, type, length and a value to indicate if the data is mandatory, optional or conditional,- data group indentation indicates that the data group may contain not only data but also other groups of data,- the conditions applicable to data or groups of data towards other data or groups of data in the same IE,- the structure rules applicable to data or groups of data, explaining how the data or data group in question is used in the IE.>TABLE>ExplanationThe IE model is divided into five parts:>START OF GRAPHIC> A>END OF GRAPHIC> The identification part, each IE is identified by:- a unique number that consists of the two characters "IE" followed by a maximum of 3 digits>START OF GRAPHIC> a>END OF GRAPHIC>,- a name>START OF GRAPHIC> b>END OF GRAPHIC>,- a unique reference>START OF GRAPHIC> c>END OF GRAPHIC> in a one to one relationship with the unique number of the IE; each IE is prefixed with "E_" (external domain), "C_" (common domain) or "N_" (internal).>START OF GRAPHIC> B>END OF GRAPHIC> The structure part provides the following:- the sequence of the data groups in the IE,- a data group name>START OF GRAPHIC> a>END OF GRAPHIC>,- a number followed by the character "x">START OF GRAPHIC> b>END OF GRAPHIC> indicating how many times the data group may be repeated in the IE,- a value>START OF GRAPHIC> c>END OF GRAPHIC> indicating whether the data group is (R)equired, (O)ptional or (C)onditional,- when relevant, a "box number">START OF GRAPHIC> d>END OF GRAPHIC> representing the number of the box on the SAD,- reference to the condition and/or rule>START OF GRAPHIC> e>END OF GRAPHIC> applicable to the data,- data group indentation >START OF GRAPHIC> f>END OF GRAPHIC> indicates that the data group depends on lower indent data group.>START OF GRAPHIC> C>END OF GRAPHIC> The "data group" detail part provides for each data (attribute) the following:- the sequence of the data within the data group,- a data group name>START OF GRAPHIC> a>END OF GRAPHIC>, the same as in the structure part,- the attribute name>START OF GRAPHIC> b>END OF GRAPHIC> within the data group,- a value>START OF GRAPHIC> c>END OF GRAPHIC> indicating whether the data is (R)equired, (O)ptional or (C)onditional,- the data type>START OF GRAPHIC> d>END OF GRAPHIC>: (a)lphabetic and/or (n)umeric,- the data length>START OF GRAPHIC> e>END OF GRAPHIC> (the optional two dots before the length indicator mean that the data has no fixed length, but it can have up to a number of digits, as specified by the length indicator); it must be noted that the data type/data length of fields representing a date is always "n8" in order to be year 2000 compliant (e.g. 19980220); also, a comma in the data length (e.g. 8,6) means that the attribute can hold decimals, the digit before the comma indicates the total length of the attribute, the digit after the comma indicates the maximum number of digits after the decimal point,- when relevant, a "box number">START OF GRAPHIC> f>END OF GRAPHIC> representing the number of the box on the SAD,- a reference>START OF GRAPHIC> g>END OF GRAPHIC> to the condition "Cond" and/or to the "Rule" applicable to the data.>START OF GRAPHIC> D>END OF GRAPHIC> The "Condition" part:Lists all conditions applicable to the data or data group towards other data or data group included in the IE. A condition expresses the dependency of an attribute or data group on the content of another attribute or data group within the same IE. The attribute or data group in question can, due to the condition, be rendered (R)equired, (O)ptional or even "not be used" within the IE.>START OF GRAPHIC> E>END OF GRAPHIC> The "Rule" part:Lists all rules applicable to the data or data group, explaining how the data or how the data group in question is used in the IE.TITLE IIRules for IE (information exchange)>TABLE>TITLE IIIConditions for IE (information exchange)C1: If "Country of destination" (box 17a) on transit operation level contains a "country" as defined in the Convention on a common transit procedurethen TRADER consignee (box 8) = "R"else TRADER consignee (box 8) = "O".C2: If "Country of destination" (ex box 17a) on GOODS ITEM level contains a "country" as mentioned in C1then TRADER consignee (ex box 8) = "R"else TRADER consignee (ex box 8) = "O".C5: If first digit of "Inland mode of transport" (box 26) = "5" or "7"then Identity at departure (box 18) cannot be used.C6: If first digit of "Inland mode of transport" (box 26) = "2", "5" or "7"then "Nationality at departure" (box 18) cannot be used.C10: If first digit of "Transport mode at the border" (box 25) = "2", "5" or "7"then "Nationality crossing border" (box 21) = "O"else "Nationality crossing border" (box 21) = "R".C15: If SGI CODES is usedthen "Commodity code" (box 33) = "R"else "Commodity code" (box 33) = "O".C30: If there are different contracting parties declared for departure (identified by the office of departure, box C) and destination (identified by the office of destination, box 53)then at least one "CUSTOMS OFFICE of transit" (box 51) = "R"else "CUSTOMS OFFICE of transit" (box 51) = "O".C35: If "Declaration type" (box 1) or "Declaration type" (ex box 1) = "T2" and "Country of dispatch", identified by the first two digits of the "CUSTOMS OFFICE of departure reference number" (box C) = is an EFTA countrythen "PREVIOUS ADMINISTRATIVE REFERENCES" = "R"else "PREVIOUS ADMINISTRATIVE REFERENCES" = "O".C45: If "Declaration type" (box 1) = "T-"then "Declaration type" (ex box 1) = "R"else "Declaration type" (ex box 1) cannot be used.C50: If "TIN" (box 50) is usedthen all attributes of name and address (NAD) (box 50) = "O" if already known by the systemelse all attributes of name and address (NAD) (box 50) = "R".C55: If "Container" (box 19) = "1"then "CONTAINERS (box 31)" = "R"else "CONTAINERS (box 31)" = "O".C60: If "Kind of packages" (box 31) indicates "BULK" (UNECE rec 21: "VQ", "VG", "VL", "VY", "VR" or "VO"then "Marks and numbers of packages" (box 31) ="O""Number of packages" (box 31) cannot be used"Number of pieces" (box 31) cannot be usedelse If "Kind of packages" (box 31) indicates "UNPACKED" (UNECE rec 21: = "NE")then "Marks and numbers of packages" (box 31) = "O""Number of packages" cannot be used"Number of pieces" (box 31) = "R"else "Marks and numbers of packages" (box 31) = "R""Number of packages" (box 31) = "R""Number of pieces" (box 31) cannot be used.C75: If "Additional information id" (box 44) = "DG0" or "DG1"then "Export from EC" or "Export from country" (box 44) = "R"else "Export from EC" and "Export from country" (box 44) cannot be used.C85: If "Guarantee type" = "0", "1", "4" or "9"then "GUARANTEE REFERENCE" = "R"else "GUARANTEE REFERENCE" = "O".C86: If "Guarantee type" = "0", "1", "4" or "9"then "Access code" = "R"else "Access code" = "O".C90: If first digit of "Control result code" = "B"then "Waiting for discrepancies resolution" = "R"else "Waiting for discrepancies resolution" = "O".C95: If "Number of loading lists" (box 4) is usedthen "Total number of packages" (box 6) = "R"else "Total number of packages" (box 6) = "O".C99: If corresponding free text field is usedthen "_LNG" = "R"else "_LNG" = "O".(The language of the address attributes is expressed by NAD_LNG)C100: If "CONTROL RESULT" (box D) is usedthen "Authorised location of goods" = "O""Customs subplace" cannot be used"Agreed location code" cannot be used"Agreed location of goods" cannot be usedelse "Authorised location of goods" cannot be used"Agreed location code" = "O""Agreed location of goods" = "O""Customs subplace" = "O".C110: If "CONTROL RESULT" (Simplified procedure) is usedthen "TIN" = "R"else "TIN" = "O".C125: If "Other guarantee reference" is NOT usedthen "GRN" = "R"else "GRN" cannot be used.C130: If "GRN" is NOT usedthen "Other guarantee reference" = "R"else "Other guarantee reference" cannot be used.C135: If only 1 country of dispatch is declaredthen "Country of dispatch (box 15a)" on TRANSIT OPERATION level = "R""Country of dispatch (ex box 15a)" on GOODS ITEM level cannot be usedelse "Country of dispatch (box 15a)" on TRANSIT OPERATION level cannot be used"Country of dispatch (ex box 15a)" on GOODS ITEM level = "R".C140: If only 1 country of destination is declaredthen "Destination country (box 17a)" on TRANSIT OPERATION level = "R""Destination country (ex box 17a)" on GOODS ITEM level cannot be usedelse "Destination country (box 17a)" on TRANSIT OPERATION level cannot be used"Destination country (ex box 17a)" GOODS ITEM level = "R".C185: If first digit of "Control result code" = "A"and second digit of "Control result code" = "1" or "2" ("Satisfactory" or "Considered satisfactory")then "All data groups and attributes marked with "Cond 185" cannot be usedelse "All data groups and attributes marked with "Cond 185" = "R".`ANNEX II 'ANNEX 37bSTRUCTURED MESSAGES AND DATA CONTENT FOR THE IE (INFORMATION EXCHANGE)TITLE IStructure and content of the EDI transit declarationChapter IStructure of the EDI transit declaration>TABLE>Chapter IIParticulars (data) of the EDI transit declarationParticulars entered into the different boxes of the SAD document, as defined in Annexes 37 and 38, will be used for the EDI transit declaration where the formalities are carried out using a data-processing technique in association with, or replaced by a code if appropriate.Additional codes presented in Annex 38a shall equally be applied.In box 15 "Country of dispatch/export" and in box 17 "Country of destination" textual information shall be replaced by the proper code.Additional data elements to be inserted are as follows:- LRN - local reference number nationally defined and allocated by the user in agreement with the customs authorities, to identify each single declaration,- authorised/agreed location of goods or customs subplace - precise indication of the place where the goods can be examined, if appropriate in coded form,- LNG - language code used to define the language in which the uncoded information in question is given,- sensitive quantity - quantity of declared sensitive goods according to Annex 52, required to perform the guarantee check and registration,- sensitive goods code - enter the code associated, when the case occurs, to the relevant HS6 commodity code of the sensitive goods listed in Annex 52,- a transit declaration made in accordance with Article 388f shall include the following information:(a) an indication "simplified procedure" using the appropriate code;(b) the identification measures applied; and(c) the period within which the goods must be presented at the office of destination.TITLE IIStructure and content of the anticipated arrival message from the office of departure to the office of destination (AAR)Chapter IStructure of the AAR message>TABLE>Chapter IIThe particulars (data) of the AAR messageThe AAR message shall be based on data derived from the transit declaration presented in Chapter I (as amended by the trader and/or revised by the competent authorities) and completed using the additional data presented below:- diversion prohibited - the attribute has to be used as a flag, its value can be either "0" ("no") or "1" ("yes"),- declaration acceptance date - state the date when the transit declaration got accepted at the office of departure,- issuing date - state the date when the anticipated arrival record message (AAR) is issued at the office of departure,- movement reference number (MRN).>TABLE>Fields 1 and 2 as explained above.Field 3 has to be filled in with an identifier for the transit transaction. The way that field is used is under the responsibility of national administrations but each transit transaction handled during one year within the given country must have a unique number. National administrations that want to have the office reference number of the customs authorities included in the MRN, could use up to the first six characters to insert the national number of the office.Field 4 has to be filled in with a value that is a check digit for the whole MRN. This field allows to detect an error when capturing the whole MRN.TITLE IIIStructure and content of the arrival advice message from the office of destination to the office of departureChapter IStructure of the arrival advice message>TABLE>Chapter IIThe particulars (data) of the arrival advice message- MRN - movement reference number structured as presented in Annex 37b, Title II,- arrival date - state the date when the movement arrived at the office of destination,- office reference number of the customs authorities structured as presented in Annex 38a.TITLE IVStructure and content of the control results message from the office of destination to the office of departureChapter IStructure of the control results message>TABLE>Chapter IIThe particulars (data) of the control results messageThe control results message shall be based on the data derived from the anticipated arrival record message (AAR) presented in Title II, Chapter II.Additional data elements to be inserted are as follows:- enquiry engaged at destination,- waiting for discrepancies resolution,- control results code as presented in Annex 38a,- control data (box I),- state of seals,- en route event: indicate the place and the country where the event occurs,- incident flag,- incident information (box 56),- incident information LNG,- endorsement date (box G),- endorsement authority (box G),- endorsement authority LNG,- endorsement place (box G),- endorsement place LNG,- endorsement country (box G),- new transport means identity (box 55),- new transport means identity LNG,- new transport means nationality (box 55),- new seals number (box F),- new seals identity (box F),- new seals identity LNG,- endorsement date (box F),- endorsement authority (box F),- endorsement authority LNG,- endorsement place (box F),- endorsement place LNG,- endorsement country (box F),- new container number (box 55),- control indicator,- description,- description LNG,- corrected value.`ANNEX III 'ANNEX 38 aADDITIONAL CODES FOR THE COMPUTERISED TRANSIT SYSTEM>TABLE>The ISO alpha two country code is used - see Annex 38.>TABLE>Field 1 as explained above.Field 2 has to be freely filled with a six character alphanumeric code. The six characters allow national administrations, where necessary, to define a hierarchy of customs offices.>TABLE>The Harmonised System is a worldwide standard for the first six digits (HS6). The commodity code may be expanded to eight digits for national use but only HS6 code shall be transmitted between the countries.>TABLE>The code is used in extension to HS6, where a sensitive good cannot sufficiently be identified with HS6. In such a case each sensitive good belonging to a HS6 code shall be identified with a progessive numbering.CONTROL RESULTS CODE >TABLE>>TABLE>>TABLE>The "Control indicator" gives an indication of the differences detected at the office of destination.>TABLE>>TABLE>Additional special indication codes can also be defined at national domain level.LANGUAGE CODEISO alpha 2 codification as specified in ISO - 639: 1988 shall apply.TYPE OF GUARANTEE CODEIn addition to guarantee codes presented in Annex 38 the following guarantee code shall apply:9 Individual guarantee with multiple usage.DOCUMENT/MESSAGE NAME, CODE (numeric codes extracted from the 1997b UN Directories for Electronic Data Interchange for Administration, Commerce and Transport: List of codes for data element 1001, Document/message name coded)>TABLE>PACKAGE CODE (UNECE Recommendation No 21/Rev. 1 - August 1994)>TABLE>`ANNEX IV 'ANNEX 45aTRANSIT ACCOMPANYING DOCUMENTChapter ISpecimen of the transit accompanying document>REFERENCE TO A GRAPHIC>>REFERENCE TO A GRAPHIC>Chapter IIExplanatory notes and particulars (data) for the transit accompanying document(Acc Doc)The transit accompanying document shall be printed based on data derived from the final version of the transit declaration (as amended by the trader and/or revised by the customs) and completed with:- MRN (movement reference number) as presented in Annex 37 b, Title II,- box 3:- first subdivision: serial number of the current printed sheet,- second subdivision: total number or sheets printed, (including list of items),- shall not be used when only one item,- in the space to the right of box 8: name and address of the customs office to which the return copy of the transit accompanying document has to be returned,- box 53: a mark (asterisk) to identify that the movement shall not be diverted to another office of destination,- box C:- the name of the office of departure,- reference number of the office of departure,- acceptance date of the transit declaration,- the name and the authorisation number of the authorised consignor (if any),- box D:- control results,- the indication "Diversion prohibited", where appropriate,- the indication "Binding itinerary", where appropriate.The following possibilities exist for the printing of the transit accompanying document:1. the declared office of destination is linked to the computerised transit system and no loading lists are used:- print only copy A (Acc Doc);2. the declared office of destination is linked to the computerised transit system and loading lists are used:- print copy A (Acc Doc), and- print copy B (Return copy);3. the declared office of destination is not linked to the computerised transit system (either where loading lists are used or not):- print copy A (Acc Doc), and- print copy B (Return copy).The following possibilities exist for the return of the control results from the office of destination:1. the actual office of destination is the declared one and it is linked to the computerised transit system:- the control results shall be sent to the office of departure by electronic means (IE 18) if loading lists are not used,- the control results shall be sent to the office of departure using return copy B of the transit accompanying document (including loading lists) if loading lists are used;2. the actual office of destination is the declared one and it is not linked to the computerised transit system:- the control results shall be sent to the office of departure using return copy B of the transit accompanying document (including loading lists or list of items, if any) whether loading lists are used or not;3. the declared office of destination is linked to the computerised transit system but the actual office of destination is not linked to the computerised transit system (diversion):- the control results shall be sent to the office of departure using a photocopy of the transit accompanying document, copy A (including list of items, if any) where loading lists are not used,- the control results shall be sent of the office of departure using return copy B of the transit accompanying document (including the loading lists) where loading lists are used;4. the declared office of destination is not linked to the computerised transit system but the actual office of destination is linked to the computerised transit system (diversion):- the control results shall be sent to the office of departure by electronic means (IE 18) where loading lists are not used,- the control results shall be sent to the office of departure using return copy B of the transit accompanying document (including loading lists) where loading lists are used.When paper loading lists are used the transit accompanying document copies A and B shall be printed from the system. In this case the following data shall be inserted:- indication of the total number of loading lists (box 4) instead of the total number of list of items (box 3),- the box "Description of goods" (box 31) shall only contain:- if goods T1 or T2: "See loading lists"- if goods T1 and T2:- "Goods T1: 'see loading lists No . . . to . . .`"- "Goods T2: 'see loading lists No . . . to . . .`",- the box "Additional information" shall also be printed.All other information specific to goods at items level shall appear on the corresponding loading lists that shall be attached to the transit accompanying document.'ANNEX V 'ANNEX 45bLIST OF ITEMSChapter ISpecimen of the list of items>REFERENCE TO A GRAPHIC>>REFERENCE TO A GRAPHIC>Chapter IIExplanatory notes and the particulars (data) for the list of itemsWhen a movement consists of more than one item, then sheet A of the list of items shall always be printed by the computer system and shall be attached to copy A of the transit accompanying document.Where the transit accompanying document is printed in two copies, A and B, then also sheet B of the list of items shall be printed and attached to copy B of the transit accompanying document.Particulars have to be printed as follows:- in the identification box (upper left corner):- list of items,- sheet A/B,- serial number of the current sheet and the total number of sheets (including the transit accompanying document),- OoDep - name of the office of departure,- date - acceptance date of the transit declaration,- MRN - movement reference number as defined in Annex 37 b, Title II,- the particulars of the different boxes at item level has to be printed as follows:- item No - serial number of the current item,- regime - if the status of the goods for the whole declaration is uniform, the box is not used,- if mixed consignment the actual status, T1 or T2, is printed,- the remaining boxes are completed as described in Annex 37, if appropriate in coded form.`